Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6 are drawn to a method for causing an Access Point (AP) to decline new association requests received from client devices not associated with the AP, causing the AP to instruct client devices associated with the AP that detect a signal level from the AP to be below their roaming margin to roam away from the AP, and decreasing power of the signal level from the AP by a predetermined amount. Then, repeating the roaming and decreasing of power until the power of the signal level from the AP is at a predetermined level. This is classified in CPC group H04W24 subgroup 02.

II. Claims 7-12 are drawn to a method for determining best nearest Access Points (APs) for client devices associated with a first AP to roam to, increasing power of signal levels from the best nearest APs, and upgrading software on the first AP in response to the client devices associated with the first AP roaming to the best nearest APs in response to increasing power of the signal levels from the best nearest APs. This is classified in CPC group H04W36 subgroup 00835.

III. Claims 13-16 are drawn to a method for determining a Target Wake Time (TWT) for each client device associated with an Access Point (AP), processing, based on TWT sensitivity, ones of the client devices associated with the AP having TWTs less than a reboot time of the AP, and scheduling a software upgrade of the AP during a scheduled sleep time of client devices associated with the AP. This is classified in CPC group H04W48 subgroup 02.

IV. Claims 17-20 are drawn to a method for notifying, by a controller, a plurality of Access Points (APs) that the controller is scheduled to be down, continuing, by the plurality of APs, to server client devices during a scheduled down time of the controller and designating a one of the plurality of APs to function as the controller for the plurality of APs during the scheduled down time of the controller. This is classified in CPC group H04W88 subgroup 08.

The inventions are distinct, each from the other because of the following reasons:
The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination I has separate utility such as declining new association requests from client devices not associated, instructing client devices associated that detect a signal level to be below their roaming margin to roam away from the AP, and decreasing power of the signal level from the AP, classified in CPC group H04W24 subgroup 02. In the instant case subcombination II has a separate utility from all other subcombinations such as determining the best nearest APs for client devices associated with the first AP to roam to, increasing power signal levels from the best nearest APs, and upgrading software of the first AP in response to the client devices roaming to the best APs, classified in CPC group H04W36 subgroup 00835. In the instant case subcombination III has a separate utility from all other subcombinations such as determining a Target Wake Time (TWT) for each client device associated with an Access Point (AP), processing, based on TWT sensitivity, ones of the client devices associated with the AP having TWTs less than a reboot time of the AP, and scheduling a software upgrade of the AP during a scheduled sleep time of client devices associated with the AP, classified in CPC group H04W48 subgroup 02. In the instant case subcombination IV has a separate utility from all other subcombinations such as notifying, by a controller, a plurality of Access Points (APs) that the controller is scheduled to be down, continuing, by the plurality of APs, to server client devices during a scheduled down time of the controller and designating a one of the plurality of APs to function as the controller for the plurality of APs during the scheduled down time of the controller, classified in CPC group H04W88 subgroup 08.

The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

A telephone call was made to Attorney Daniel Stier (Reg. No. 50,640) on May 23, 2022, and voice mail was left to request an oral election to the above restriction requirement. However, no response was heard back.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors in no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473